Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 16-17, 21, 26-35, 37-38, 40-44 are pending in this application. Claims 1-15, 18-20, 22-25, 36, and 39 are canceled. Claims 40-44 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-17, 21, 26-29, 30-35, 37-38, 40-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frey et al. (US20110275520, with priority to at least 09/30/2009), Grasso et al. (Int. J. Physiol Pathophysiol Pharmacol., 2010, 2(2), 161-178, published online 07/2010), Balassa (US5251398, cited previously), Giblin-Davis (Annals of App. Nematology, 1988, 2, 46-49, cited previously), Pourdeyhimi et al. (WO2010099292, cited previously), Peteu et. al (Polymers, 2010, 2, 229-251, cited previously), and Medeiros et al. (J. of Appl. Polymer Sci., 2009, 113, 2322-2330, cited previously).
	Applicant’s claim:
-- Currently Amended) A method of reducing nematode parasitism and nematode damage in a plant, comprising applying an agricultural composition to a seed or a root of the plant in a treatment effective amount, the agricultural composition comprising:
hollow nanoparticles having a core and an encapsulating coat or shell, wherein the encapsulating coat or shell comprises    biodegradable polymer;
a carrier comprising inert or biodegradable polymer fibers, wherein the carrier is covalently coupled to said nanoparticles, wherein the inert or biodegradable polymer fibers are woven or nonwoven and comprise a biodegradable polymer selected from cellulose, cotton, wood chips, wood pulp, hydroxypropyl cellulose, carboxymethyl hydroxyethyl cellulose, hydroxyethyl cellulose, hydrophobically modified cellulose, methylcellulose, lignin-sulphite waste liquors and any combination thereof; and a nematicidal active ingredient in the core of said nanoparticles.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 27-28 (a typo left this claim off previously but does not change the rejection as this is just for recordkeeping purposes), 30, 34, and 40, Frey teaches forming electrospun, non-woven cellulose containing biodegradable fibers (e.g. PLA/cellulose blends which are biodegradable) into non-woven fabrics/mats (which reads on pre-formed fabric sheet) which can be used for controlled delivery of agricultural active agents, specifically pesticides, more specifically nematicides which are in/can be in nanoparticles formed of biodegradable polymers, which can be nanoparticles within the polymeric matrix material of the fibers or can be covalently associated with the biodegradable hydrophobic polymer matrix material (See entire document; Abstract; [0015-0018]; [0027]; [0029]; [0030]; [0031-0032]; [0034]; [0037]; [0041, nematicides]; [0042]; [0102-0105]; [0108]; Figures; [0115-0118]; [0129-0130]; [0152]; Examples). 
Regarding claims 30-31 and 40-41, Frey also teaches methods of protecting plants from infestation by pests or disease by adhering the polymeric material to the plant or portion thereof, e.g. seeds, particularly bean seeds, or substrate in which the plant/plant part (e.g. seed) is disposed (e.g. soil, etc.) and wherein the polymeric material can comprise a compound of interest, e.g. a pesticide (i.e. a nematicide) ([0043-0045]; [0042]; [0046-0063]). 
Regarding claim 35, Frey teaches blends of PLA and cellulose and as both polymers are disclosed as being useful in applicant’s invention they would therefore have the claimed properties of being configured to extend in length at least two times their length.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Regarding claims 16-17, 21, 26, 30-35, 37-38, and 40-44, Frey does not expressly teach wherein the biodegradable polymeric nanoparticles comprising the nematicide in the core are covalently bound to the cellulose containing fibers, but Frey does teach that nanoparticles can be incorporated into the fibers or covalently bound to the polymer matrix material (See [0022]). However, these deficiencies are addressed by Pourdeyhimi, Grasso.
Pourdeyhimi teaches that it was known to incorporate nanoparticles into the fibers or onto electrospun fibers (see entire document; [0005-007]; Figures; [009-0010]; [0013-0018]; [0038]) and Grasso (see Grasso introduction 3rd paragraph) teaches that it was known in the art to covalently bind proteins and peptides (which would read on the red clover mosaic virus nanoparticles instantly claimed) to carbohydrates (which include cellulose). Thus, one of ordinary skill in the art would want to covalently bond the particles to the cellulose containing polymeric fibers because it keeps the nanoparticles attached so that they do not prematurely fall off the fibers and the covalent bonding allows for the nanoparticles to be added after the fibers are formed, e.g. with whatever nematicidal active is desired/deemed useful.
Frey teaches wherein the pesticide can be a nematicide, and wherein the electrospun fibers can be applied to seeds or soil, etc. but does not teach specifically using the nematicides to control the claimed nematodes their damage/parasiticism. However, these deficiencies in Frey are addressed by Balassa and Giblin-Davis.
Regarding claims 16-17, 26, 31-33, 37, 41 and 44, Balassa teaches the active steps of applying an agricultural composition comprising a carrier comprising inert or biodegradable fibers, specifically cellulosic fibers which can further comprise pesticidal actives and additionally a liquid carrier, e.g. water, and an adhesive, to seeds and/or soil, specifically grass seeds (which are monocot plants) and areas which contain grass seeds (which reads on the claimed turf grass), wherein the seeds are distributed to the raked soil and this composition is applied over the seeds, which reads on applying to the soil and to the plant seeds via spraying (see Examples 12-13; Col. 7, In. 37-53; Col. 6, In. 43-Col. 7, In. 20).
Regarding claims 16-17, 21, 26-28, 38, 40-44 Giblin-Davis teaches that nematodes, specifically the instantly claimed nematodes, Meloidogyne root-knot nematodes, Belonolaimus sting nematodes, etc. are grass/turf grass pests which are controlled with the claimed lipophilic nematicides/pesticides, specifically fenamiphos in effective amounts (since they teach controlling/reducing the nematodes and their damage), and they further teach that ethoprop is a known and approved treatment for these nematodes (See entire document; Abstract; pg. 46 left col.; Results section, etc.). It would have been obvious to one of ordinary skill in the art to add nematicides to the interior of the nanoparticles/PVNs as taught by the combination of Frey, Pourdeyhimi and Peteu because Pourdeyhimi teaches that the active contained within plant viral capsids is not at all limited and can be chemical compounds and/or small molecule actives, which would broadly include nematicides. Additionally, one of ordinary skill in the art would want to incorporate the nematicides into nanoparticles for delivering to turf grass (which reads on claims 16-17) via spray application or pre-formed mat of the claimed fibers because the claimed nematodes are known in the art to damage turf grass and by delivering the active via nanoparticles it allows for controlled release of the active over a longer period of time and less degradation of the active before it can be released. 
Regarding claims 16-17, 21, 26-29, 30-35, 37-38, 40-44, Frey does not teach wherein the nanoparticle is a plant virus particle specifically a PVN selected from Tombusviridae, Comaviridae, and Bromoviridae virus particles, more specifically red clover necrotic mosaic virus particles which comprise the pesticide. However, these deficiencies in Frey are addressed by Pourdeyhimi as evidenced by Peteu. 
Pourdeyhimi teaches fibers which are non-woven biodegradable fibers, and which are made of polysaccharides (specifically cyclodextrin), to which non-pathogenic plant virus particles/capsid particles are bound/on the surface of the fibers and/or incorporated into the fibers and wherein the fibers can be in the form of a pre-formed fabric sheet or sprayed via electrospinning to form the fibers, and because the formulation can be sprayed it can be formulated as a liquid with water as a carrier for electrospinning (see entire document; [0005-007]; Figures; [009-0010]; [0013-0018]; [0038]). Pourdeyhimi also teaches electrospun fibrous polysaccharides (cyclodextrin) to which non-pathogenic plant virus particles/capsid particles (specifically red clover mosaic virus or other viral nanoparticles from Tombusviridae, Comaviridae or Bromoviridae) are bound or are in the fibers, and wherein the plant virus capsid particles encapsulate an active agent, they specifically prefer drugs, but do state that actives and other compounds can be encapsulated, including actives which are chemical compounds and small molecules, etc. 
Peteu teaches using viral capsids as nanocapsules for delivering crop protection agents to crops/plants (See entire document; Table 2, pg. 243). It would have been obvious to one of ordinary skill in the art to use PVNs as the nanoparticles to be covalently bonded to the cellulose containing polymeric fibers because it was known to attach plant virus particles to carbohydrates (which include cellulose). It also would have been obvious to use PVNs to deliver nematicides from the core of the PVNs because they were known in the art to be useful for delivering pesticides and they are capable of holding essentially any type of active agent and as such would be useful for carrying all different types of pesticides including the specific nematicides claimed which were already known in the art to be effective for controlling the claimed nematodes, and by encapsulating the nematicides in the PVN/capsid it would allow for extended release of the pesticides while protecting them from environmental conditions which can prematurely inactivate pesticides, e.g. sunlight, etc.
	Regarding claims 30-33, 37, and 40-44, Frey also does not teach wherein their fibers which can be applied to seeds and or soil and can carry/contain nematicides can be sprayed (e.g. a liquid), and wherein the carrier can include water. However, this deficiency in Frey is addressed by Medeiros and Balassa. 

Medeiros teaches that nanofibers and microfibers can be made via electrospinning as is taught by Frey and Pourdeyhimi or that the fibers can also be formed by spraying, specifically by blow spinning, and wherein the spraying can be done onto living/moving surfaces which reads on the embodiments wherein the composition is a liquid (See entire document; Abstract; Fig. 1, results/discussion section; Figure 5).  
Balassa teaches the active steps of applying an agricultural composition comprising a carrier comprising inert or biodegradable fibers, specifically cellulosic fibers which can further comprise pesticidal actives and additionally a liquid carrier, e.g. water, and an adhesive, to seeds and/or soil, specifically grass seeds (which are monocot plants) and areas which contain grass seeds (which reads on the claimed turf grass), wherein the seeds are distributed to the raked soil and this composition is applied over the seeds, which reads on applying to the soil and to the plant seeds, via spraying (see Examples 12-13; Col. 7, In. 37-53; Col. 6, In. 43-Col. 7, In. 20).
Regarding claim 35, Frey does not expressly teach wherein their polymer fibers are extensible. However, as they are formed from the same polymers that are instantly disclosed e.g. cellulose and PLA then they obviously have the claimed properties of being configured to extend in length at least two times their length.
It would have been obvious to one of ordinary skill in the art that besides electrospinning to form the fibers with the nanoparticles that the fibers of Frey can also be formed via spraying using blow spinning techniques which was known in the art to be useful for forming nanofibers and microfibers of polymers as it is taught to be an alternative method/interchangeable method to electrospinning, and blow spinning can be done on living surfaces and as such would be useful for applications to plants, seeds and soil e.g. to turf grass as taught by the combination of the references above and the nanoparticles can be covalently attached to cellulose polymer containing electrospun fibers of Frey since Grasso teaches it was known to attach viral capsid nanoparticles/plant virus nanoparticles to carbohydrates (which include cellulose).
Finally, it would have been obvious to one of ordinary skill in the art to perform the claimed method by applying the fibrous carrier of Frey with the nanoparticle/plant virus capsids/viral capsids of Pourdeyhimi, Grasso, and Peteu which carry the nematicidal actives of Frey and/or Giblin-Davis in the manner of Medeiros and Balassa whereby they are sprayed onto seeds/soil/turf grass with a water/liquid carrier to deliver nematicides because each of these features is taught by the combined references and one of ordinary skill in the art would have motivation to perform the claimed method because it was known in the art to bind plant viral capsids (PVNs) to polymers, e.g. cellulose polymers via known methods and Pourdeyhimi and Peteu teach it was known to use PVNs to deliver essentially any kind of active and Peteu teaches wherein these nanocapsules (of which they specifically exemplify viral capsids) are useful for delivering pesticides, and pesticides would include the claimed nematicides which are known in the art to treat the claimed nematodes and one of ordinary skill in the art would want to use these actives in the nanocapsules in order to provide a more extended release of the nematicide from the PVNs on the applied fibrous carrier without premature degradation of the active due to environmental conditions, e.g. sunlight, etc. 

Response to Arguments/Remarks
	Applicants amendments to the claims and new claims have prompted the revised grounds of rejection presented herein over Frey. Applicant’s amendments to claim 27 have overcome the previous grounds of rejection over Lelkes and this rejection has been withdrawn.
Applicant’s arguments insofar as they pertain to the revised grounds of rejection are addressed herein. Firstly, applicants argue that Frey does not teach an agricultural composition and that Frey specifically fails to teach wherein the nanoparticles are covalently coupled to the carrier/carrier fibers as is instantly claimed. The examiner respectfully disagrees. Applicant’s further assert that Frey only teaches wherein the nanoparticles of polymer are within the other polymer. The examiner respectfully disagrees. Frey teaches forming electrospun, non-woven cellulose containing biodegradable fibers (e.g. PLA/cellulose blends which are biodegradable) into non-woven fabrics/mats (which reads on pre-formed fabric sheet) which can be used for controlled delivery of agricultural active agents, specifically pesticides, more specifically nematicides which can be in nanoparticles formed of biodegradable polymers (e.g. the second/incorporated polymeric material), which can be nanoparticles within the polymeric matrix material of the fibers or can be covalently associated with the biodegradable hydrophobic polymer matrix material (e.g. PLA), which means that the polymeric nanoparticles are not only present in the polymer fibers as is asserted by applicants but can be covalently bound to the polymer surface as is discussed above. Thus, the examiner respectfully believes that applicants are reading Frey too narrowly at this time, as the examiner is reproducing paragraph [0098] for applicants which states, “The incorporated polymeric material can be covalently associated with or mechanically entrapped within the matrix material. By varying the ratio of hydrophobic: hydrophilic components of the polymeric material, the rate of release of the compound of interest can be controlled.”, and further the paragraph that applicants assert only teaches the nanoparticles are within the polymer fibers actually expressly states ([0102]) The incorporated polymeric material can be covalently associated with or mechanically entrapped within the matrix material. By varying the ratio of hydrophobic: hydrophilic components of the polymeric material, the rate of release of the compound of interest can be controlled. (Emphasis added by examiner). Thus, it is clear that the incorporated polymeric material, e.g. nanoparticles comprising active agent can be covalently associated with the matrix polymer, e.g. covalently bound to the surface of the polymer fibers, and is not limited to only being within the polymer fibers as asserted by applicants.  
Applicants then argue that Frey only mentions covalent association/covalent bonding 4 times in their reference and as such it is not related to binding nanoparticles to the fibers and is only to the blend of polymeric materials. The examiner respectfully points out that if Frey does not need to teach binding the plant virus particles to the surface of the polymeric fibers as this is an obviousness/103 rejection and not anticipatory/102 rejection, and as such Frey is not the sole reference being used in the rejection. The teaching/suggestion/motivation to covalently bind the plant virus nanoparticles to the surface in Frey is taught by the secondary references as is discussed above.
Applicants further argue that Frey only teaches having the pesticide completely entrapped as a second phase in the polymeric continuous phase. The examiner respectfully disagrees because Frey teaches that the pesticide can be inside a polymer film that completely entraps the pesticides (e.g. nanocapsules and/or microcapsules) or it can be blended with the polymer such that it is homogenously distributed as a second phase throughout the polymer ([0016]; [0093-0098]). Frey further teaches that the second/hydrophilic polymeric material, e.g. cellulose, can be formed into nanoparticles which can be covalently associated with the hydrophobic polymeric material and that this polymeric material can comprise a compound of interest, e.g. pesticide, nematicide, etc. (See [0095-0108]). Thus, again applicants have imposed and unfairly narrow reading of Frey that is contrary to the entire teaching of the reference. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Applicants then argue that the rejection of record changes the principle operation of the art, and as such is not sufficient for a prima facie case of obviousness. The examiner respectfully disagrees because Frey specifically teaches that the second polymer can be formulated into nanocapsules/nanoparticles which comprise an active agent, e.g. pesticide, and which can be covalently associated with the hydrophobic polymer fibers as is discussed above, which again highlights applicants unfairly narrow reading of Frey. Thus, the prima facie obviousness rejection presented in this rejection is proper and appropriate and still renders the instant invention obvious at this time.   
Applicants further argue that the examiner has admitted, “Frey does not expressly teach wherein the biodegradable polymeric nanoparticles comprising the nematicide in the core are covalently bound to the cellulose containing fibers”. However, the examiner respectfully points out that while Frey does not expressly teach this, e.g. exemplify this feature, Frey does teach that nanoparticles can be incorporated into the fibers or covalently bound to the polymer matrix material (See [0022]), and broadly teaches wherein these nanoparticles can comprise active agents, specifically pesticidal agents (See [0102-0108]). Applicants then argue that their narrow interpretation is supported by the examples of Frey. The examiner respectfully points out that the prior art is known to be art for all it teaches, including non-preferred embodiments and that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Frey further teaches that the matrix polymers, e.g. the polymer fibers can comprise from 0-50% of the second/hydrophilic polymer, e.g. cellulose (See [0097]). Thus, nanoparticles of the second polymer can be attached to fibers which comprise the polymeric matrix of PVA with other biodegradable cellulose fibers as is discussed above. 
  	Applicants then argue that there is no suggestion in Frey to add the virus nanoparticles to the polymeric matrix. The examiner respectfully points out that this is not an anticipatory rejection and is instead an obviousness rejection and this motivation is provided by the secondary references discussed above.
Applicants then argue that there is no motivation to add an additional element of the virus nanoparticles/nanocapsules to Frey because it would change the structure of Frey. The examiner respectfully points out firstly that this would not change the structure of Frey which already allows for nanocapsules/nanoparticles of polymer which encapsulate pesticides, including nematicides, to be covalently bound to the polymeric matrix which can be in the form of fibers and as such these modifications would not change the structure or principle operation of Frey as is asserted by applicants. Additionally, one of ordinary skill in the art would be motivated to use plant virus capsids/plant virus nanoparticles/nanocapsules to covalently attach to the cellulose containing polymeric fibers of Frey because Pourdeyhimi teaches that it was known to incorporate nanoparticles into the fibers or onto electrospun fibers and Grasso (see Grasso introduction 3rd paragraph) teaches that it was known in the art to covalently bind proteins and peptides (which would read on the red clover mosaic virus nanoparticles instantly claimed) to carbohydrates (which include cellulose). Thus, one of ordinary skill in the art would want to covalently bond the particles of Pourdeyhimi to the cellulose containing polymeric fibers because it keeps the nanoparticles attached so that they do not prematurely fall off the fibers and the covalent bonding allows for the nanoparticles to be added after the fibers are formed, e.g. with whatever nematicidal active is desired/deemed useful.
	Applicants then point out that Pokorski is discussed in the rejection but not recited in the rejection statement. This is a typo and Pokorski has been removed from the rejection without changing the scope of the rejection. 
Applicants then argue that Pourdeyhimi and Grasso fail to correct the deficiencies in Frey and fail to direct one of ordinary skill in the art to the specifically claimed invention let alone provide motivation for one of ordinary skill in the art to modify Frey to develop the instantly claimed invention. The examiner respectfully disagrees because as is discussed in the above arguments and the above rejection Frey does teach forming polymeric fibers which can contain PVA and cellulose and wherein these fibers can comprise nanoparticles/nanocapsules which encapsulate pesticidal active agents including nematicides, and wherein these nanoparticles are/can be covalently bound to the polymeric fibers. One of ordinary skill in the art would be motivated to add nematicides to the interior of the nanoparticles/PVNs as taught by the combination of Frey, Pourdeyhimi and Peteu because Pourdeyhimi teaches that the active contained within plant viral capsids is not at all limited and can be chemical compounds and/or small molecule actives, which would broadly include nematicides. Additionally, one of ordinary skill in the art would want to incorporate the nematicides into nanoparticles for delivering to turf grass (which reads on claims 16-17) via spray application or pre-formed mat of the claimed fibers because the claimed nematodes are known in the art to damage turf grass and by delivering the active via nanoparticles it allows for controlled release of the active over a longer period of time and less degradation of the active before it can be released. It also would have been obvious to one of ordinary skill in the art to perform the claimed method by applying the fibrous carrier of Frey with the nanoparticle/plant virus capsids/viral capsids of Pourdeyhimi, Grasso, and Peteu which carry the nematicidal actives of Frey and/or Giblin-Davis in the manner of Medeiros and Balassa whereby they are sprayed onto seeds/soil/turf grass with a water/liquid carrier to deliver nematicides because each of these features is taught by the combined references and one of ordinary skill in the art would have motivation to perform the claimed method because it was known in the art to bind plant viral capsids (PVNs) to polymers, e.g. cellulose polymers via known methods and Pourdeyhimi and Peteu teach it was known to use PVNs to deliver essentially any kind of active and Peteu teaches wherein these nanocapsules (of which they specifically exemplify viral capsids) are useful for delivering pesticides, and pesticides would include the claimed nematicides which are known in the art to treat the claimed nematodes and one of ordinary skill in the art would want to use these actives in the nanocapsules in order to provide a more extended release of the nematicide from the PVNs on the applied fibrous carrier without premature degradation of the active due to environmental conditions, e.g. sunlight, etc. 
Applicants then again argue that none of the references provide any direction to the claimed carrier that is covalently coupled to hollow nanoparticles as is instantly claimed. The examiner respectfully disagrees because all of the features of the claimed invention are taught by the combined prior art as is discussed above.
Conclusion
	Claims 16-17, 21, 26-35, 37-38, 40-44 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616